Citation Nr: 1435539	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  08-30 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine from April 24, 2001 to March 16, 2008.

2.  Entitlement to a disability evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine from March 17, 2008, onward.

3.  Entitlement to an effective date earlier than June 13, 2012 for a grant of service connection for radiculopathy of the right and left lower extremities.

4.  Entitlement to an effective date earlier than June 13, 2012 for a grant of entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which implemented a September 2007 Board decision granting service connection for degenerative joint disease of the lumbar spine and assigned an initial evaluation of 20 percent effective from June 20, 2002.  An August 2008 rating decision thereafter granted an earlier effective date of April 24, 2001, for the award of service connection for degenerative joint disease of the lumbar spine and increased the initial evaluation for degenerative joint disease of the lumbar spine to 40 percent effective from March 17, 2008. 

In May 2010, the Board issued a decision that, in part, denied the Veteran's claim for higher evaluations for his degenerative joint disease of the lumbar spine.  The Veteran appealed.  In a subsequent December 2010 Joint Motion for Remand (JMR), the parties agreed to vacate and remand the Board's May 2010 decision to the extent that it denied the appellant's claim for higher evaluations for degenerative joint disease of the lumbar spine.  In an Order dated later in December 2010, the United States Court of Appeals for Veterans Claims (Court) adopted the December 2010 JMR.

In July 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a new VA medical examination.  The action specified in the July 2011 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In July 2012, the RO granted entitlement to service connection for radiculopathy of the left and right lower extremities, as well as TDIU, effective June 13, 2012.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. From April 24, 2001 to June 12, 2012, the Veteran's lumbar spine disability is productive of degenerative disc disease which results in severe recurring attacks of  symptoms; he has pain, limitation of motion, functional loss due to pain, and no objective evidence of ankylosis.  

2.  As of June 13, 2012, the Veteran's lumbar spine disability is productive of incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

3.  Entitlement to service connection for bilateral radiculopathy of the lower extremities secondary to the Veteran's service-connected degenerative joint disease of the lumbar spine did not arise prior to June 13, 2012.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of no more than 40 percent for degenerative disc disease of the lumbar spine from April 24, 2001 to March 16, 2008 have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (2003); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2013).

2.  The criteria for a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine from March 17, 2008 to June 12, 2012, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2013).

3.  The criteria for a disability rating of 60 percent but no more for degenerative disc disease of the lumbar spine from June 13, 2012 have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2013).

4.  The criteria for entitlement to an effective date earlier than June 13, 2012 for a grant of entitlement to service connection for bilateral radiculopathy of the lower extremities have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R., Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2013).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran seeks a higher initial rating for his service-connected low back disorder, evaluated as 20 percent disabling prior to March 17, 2008 and 40 percent disabling from March 17, 2008 onward.  After a careful review of the record and for reasons and bases expressed immediately below, the Board finds that higher ratings are not warranted for either of the aforementioned periods.  

Prior to March 17, 2008

The Veteran appeals from a claim filed in 2001.  During the pendency of this appeal, VA twice amended the rating schedule for evaluating disabilities of the spine under 38 C.F.R. § 4.71a.  The first amendment, which pertained to the evaluation of intervertebral disc syndrome under Diagnostic Code (DC) 5293, became effective on September 23, 2002.  67 Fed. Reg. 54,345, 54,349 (Aug. 22, 2002).  The most recent revisions, codified in Diagnostic Codes through 5243, became effective on September 26, 2003.  61 Fed. Reg. 51,457; 68 Fed. Reg. 51,458 (Aug. 27, 2003); see also 38 C.F.R. § 4.71a, DC 5293 (2009).  The new criteria include a revision of 38 C.F.R. § 4.71a, to include Plate V, Range of Motion of Cervical and Thoracolumbar Spine.

The Board will evaluate the Veteran's claim under both the criteria in the VA Schedule for Rating Disabilities in effect at the time of his filing and the current regulations in order to ascertain which version would entitle him to the highest rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts with the precedents of the United States Supreme Court (Supreme Court) and the Federal Circuit.  Karnas is inconsistent with Supreme Court and Federal Circuit precedent insofar as Karnas provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  Accordingly, the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.  Id.

However, none of the aforementioned cases or General Counsel opinions prohibits the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule that the veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal allows application of the prior versions of the applicable diagnostic codes at 38 C.F.R. § 4.71a to the period on or after the effective dates of the new regulations.

The Veteran is service-connected for degenerative disc disease of the lumbar spine, evaluated as 20 percent disabling under Diagnostic Code 5243 prior to March 17, 2008.  See 38 C.F.R. § 4.71a (2009).  The Board notes in passing that Diagnostic Code 5243 and its predecessor, Diagnostic Code 5293, rate intervertebral disc syndrome.  See 38 C.F.R. § 4.71a (2003).  
Diagnostic Code 5293 for intervertebral disc syndrome, applicable prior to September 23, 2002, assigns a 20 percent evaluation for moderate symptoms with recurring attacks; a 40 percent evaluation for severe, recurring attacks with intermittent relief; and a 60 percent evaluation for pronounced, persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurologic findings appropriate to site of diseased disc with little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (effective prior to Sept. 23, 2002).

Diagnostic Code 5293, effective on and after September 23, 2002, evaluates intervertebral disc syndrome either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations for chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 5293, as amended by 67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  In 2003, further amendments were made for evaluating disabilities of the spine, including recodification of Diagnostic Code 5293 as Diagnostic Code 5243.  See 68 Fed. Reg. 51,454-458 (Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a, DCs 5235 to 5243).  An omission was then corrected by reinserting two missing notes.  See 69 Fed. Reg. 32,449 (June 10, 2004).  The amendment and correction were made effective from September 26, 2003.  A 20 percent evaluation is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Id.  When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Id.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id. at Note (2).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id. at Note (3).

The most recent amendment to 38 C.F.R. § 4.71a changed the diagnostic codes for spine disorders to 5235 to 5243, and spine disorders are now rated under the General Rating Formula for Diseases and Injuries of the Spine.

The amended rating criteria now define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  Id.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.  Id.

Under the revised criteria, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2009).

The Board will evaluate the claim first under Diagnostic Code 5293, then its successor provisions before addressing any other potentially applicable diagnostic codes.

Private treatment records and medical statements reflect treatment for low back pain since 1997 and diagnoses of degenerative disc disease.  

A February 2002 examination by Dr. A.M. for the Social Security Administration (SSA) noted that the Veteran was able to walk and stand without significant discomfort, but still had substantial low back discomfort, made worse from sitting for longer than ten to fifteen minutes.  He could demonstrate forward flexion of 40 degrees and five degrees each of lateral bending, rotation, and extension.  Sensory, motor, and deep tendon reflexes were normal in both lower extremities.  He had no measurable muscle atrophy in the thighs or calves and peripheral pulses were palpable.  He was diagnosed with severe degenerative disc changes at L5-S1 without evidence of radiculopathy.  The examining physician determined that the Veteran was unfit for any work activity which requires constant standing or walking or requires him to sit for longer than twenty to thirty minutes without moving.  He should also avoid repetitive bending, stooping, or lifting more than twenty pounds.  

On a VA examination in April 2003, the Veteran reported having flare-ups about once a week, lasting from a day to up to three days and relieved by medications and rest.  Physical inspection of the low back revealed no obvious abnormalities or deformities.  The Veteran was found to have some tenderness over the paraspinal muscles in the lumbar region at L4-L5 on the right.  He had no tenderness over the spinous processes.  Range of motion was 80 degrees flexion without pain, and 30 degrees extension.  The Veteran could side bend to the right and left 30 degrees without pain.  DTRs were equal and active bilaterally.  Sensation in the extremities was intact.  Strength was 5 out of 5.  Straight leg raise was negative.  The Veteran had a negative stork test and negative standing flexion test.  Following the examination, the Veteran was diagnosed with degenerative joint disease and lumbar strain to L4-L5.  The examiner opined that the Veteran had medium functional capacity and could lift 50 pounds maximum and 25 pounds frequently.  He could use his hands for gross grasping, holding and turning of objects.  He could also bend and stoop frequently, and stand and walk at least six hours out of an eight-hour work day.  

An October 2003 MRI of the lumbar spine revealed multi-level degenerative disc disease and general posterior facet arthropathy, disc protrusions at L3-4, L4-5 and L5-S1, and no spinal stenosis.  

A February 2004 VA neurological consultation report shows that the Veteran reported continuous low back pain with bilateral leg pain, greater on the left than the right, sometimes going all the way to the heel and toe with burning in the big toe and second toe.  On neurological examination, with the feet together and knees locked, the Veteran could bend forward and come within a foot of touching his toes.  By bending his knees he could touch his toes.  Straight leg raising and hip tests were normal.  An MRI showed a 3-4 lateral disc bulge at L5-S1 to be very narrow with marrow changes; the L4-5 had a small left paracentral bulge.  There was facet arthropathy throughout and desiccation of all discs.  The Veteran was not considered a surgical candidate.  

At the March 2007 VA examination, the Veteran reported symptoms of numbness, paresthesias, and leg/foot weakness.  He also reported having severe spinal flare-ups every three to four months with no functional losses.  Range of motion testing of the thoracolumbar spine revealed flexion to 90 degrees with pain beginning at 80 degrees and flexion reduced to 50 degrees following repetitive use; extension to 30 degrees with pain beginning at 20 degrees and loss of motion following repetitive use; lateral flexion to 20 degrees bilaterally with pain but no additional loss of motion on repetitive use; and lateral rotation to 30 degrees bilaterally with pain but no additional loss of motion on repetitive use.  Examination of the muscles of the spine was negative for atrophy, guarding, tenderness and weakness.  The Veteran had no abnormal spinal curvature.  Results of a detailed motor examination were 4/5 for all muscles.  There was no thoracolumbar spine ankylosis.  Following the examination, the Veteran was diagnosed with a lumbosacral strain.  It was noted that the Veteran had retired in 1997 from his occupation as a police officer and was now receiving SSA benefits.  The examiner stated that the Veteran's disability had moderate effects on chores, shopping, exercise, sports, recreation and traveling.  

An April 2007 X-ray study of the lumbar spine demonstrated moderate to marked disc space narrowing at the lumbosacral junction, mild disc space narrowing at L4-5 and mild osteoarthritic changes involving articulating facets at the lumbosacral junction.  

VA treatment records further show that the Veteran was seen for neurological consultations in October 2007 and November 2007.  In October, it was noted that an MRI study revealed an L4-5 disc bulge, which did not appear to be surgically significant.  In November 2007, the Veteran was noted as having moderate to marked disc space narrowing at the lumbosacral junction, mild disc space narrowing at L4-5, mild osteoarthritic changes involving articulating facets at the lumbosacral junction, and small endplate osteophytes at multiple levels.  

Based on the aforementioned evidence, the Board finds that the Veteran's disability is productive of a higher rating of 40 percent from April 24, 2001 to March 16, 2008.  A February 2002 examination by Dr. A.M. for the SSA noted that the Veteran had severe degenerative disc changes at L5-S1. He was able to walk and stand without significant discomfort. He was deemed unfit for work that required constant standing or sitting.  Repetitive bending, stooping and lifting were not recommended activities. An April 2007 X-ray study of the lumbar spine demonstrated moderate to marked disc space narrowing at the lumbosacral junction.

There is no evidence, however, of persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurologic findings appropriate to site of diseased disc with little intermittent relief, so as to warrant an even higher 60 percent rating.  38 C.F.R. § 4.71a, DC 5293 (2002).  On VA examination in 2003, it was noted that he could stand and walk at least six hours out of an eight-hour work day. At a subsequent VA examination in 2007, the examiner stated that the Veteran's disability had moderate effects on chores, shopping, exercise, sports, recreation and traveling.  This among other evidence signifies that his condition was not productive of "little intermittent relief." The Board concludes that the criteria for a higher rating of 40 percent but not higher under Diagnostic Code 5293, in effect prior to September 23, 2002, are met.  

Although the Veteran states that he has experienced flare-ups in the past, there is no evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id. As such, a higher rating is not available under the old regulations for intervertebral disc syndrome or the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, DC 5293 (2003), 38 C.F.R. § 4.71a, DC 5243 (2009).  

Based on the relevant medical evidence of record, as summarized above, the Board concludes that the criteria for a rating in excess of 40 percent under the General Rating Formula for Disease and Injuries of the Spine are not met.  38 C.F.R. § 4.71a (2009).  There is no evidence of unfavorable ankylosis. The range of motion findings discussed above clearly show that the Veteran's spine is not fixed or immobile.  The March 2007 examination specifically noted that there was no thoracolumbar spine ankylosis.  Accordingly, a rating higher than 40 percent under the General Rating Formula for Diseases and Injuries of the Spine for the period prior to March 17, 2008 is not warranted.  38 C.F.R. § 4.71a, (2009).
Furthermore, several other diagnostic codes, from prior versions of the regulations, compensate spinal disorders.  They cover ankylosis, vertebral fracture and disabilities of the cervical and thoracic spine or do not afford ratings higher than 40 percent.  There is no evidence that the Veteran has, or ever had, such disabilities.  As such, further inquiry into those diagnostic codes is moot.

As such, the Board finds that no more than a 40 percent rating is warranted for the Veteran's claim prior to March 17, 2008.  

From March 17, 2008 onward

The Veteran was afforded additional VA examinations in March 2008, November 2009, February 2011, and June 2012.  At the March 2008 examination, the Veteran reported symptoms of stiffness and intermittent pain.  He also related that his right thigh felt "light" intermittently and tingled sometimes.  Numbness, leg/foot weakness, spasms, radiation of pain and flare-ups were denied.  Mild, constant low back pain, along with paresthesias, was reported.  On physical examination of the thoracolumbar spine, range of motion was 10 degrees flexion, 0 degrees extension, 10 degrees right lateral flexion, 25 degrees left lateral flexion, 25 degrees right lateral rotation, and 30 degrees left lateral rotation.  There was pain throughout the entire range of motion but no additional loss of motion on repetitive use.  Reflex testing revealed absent knee and ankle jerks bilaterally; plantar flexion was normal bilaterally.  Findings on sensory and motor testing were normal.  There was no thoracolumbar spine ankylosis or abnormal spinal curvature.  X-rays demonstrated degenerative disc disease predominantly at L4-L5 and L5-S1, and degenerative joint disease involving the lower lumbar facet bilaterally.  The diagnosis was degenerative disc disease of the lumbar spine.  It was noted that the Veteran's disability had moderate effects on exercise and severe effects on sports.  An April 2008 addendum explained that the findings of absent bilateral knee and ankle jerks on reflex testing were not indicative of any neurological manifestations.  

On examination in November 2009, the Veteran reported symptoms of paresthesias, leg/foot weakness, fatigue, stiffness, weakness, spasms and moderate constant pain.  He denied numbness and radiation of pain.  Severe flare-ups every two to three weeks, lasting one to two days, were also reported.  It was noted that there had been no incapacitating episodes of spine disease.  On physical examination, the examiner noted that the Veteran's gait was mildly antalgic.  There was no thoracolumbar spine ankylosis.  Range of motion testing revealed flexion to 40 degrees, extension to 0 degrees, right lateral flexion to 10 degrees, left lateral flexion to 15 degrees, right lateral rotation to 0 degrees and left lateral rotation to 5 degrees.  There was objective evidence of pain on active range of motion and additional limitation of motion on repetitive motion.  In terms of objective abnormalities of the thoracic sacrospinalis, there were findings of spasm on the left, guarding bilaterally, and tenderness bilaterally, but these abnormalities were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Findings on motor testing were normal.  Sensory testing revealed decreased vibratory sense in the right foot to ankle level, but otherwise normal findings.  Reflex testing showed hypoactive knee jerks and ankle jerks bilaterally and normal plantar flexion bilaterally.  X-rays demonstrated degenerated disc at the L5-S1 and degenerative arthritis in the facet joints.  There was no change compared to the previous study.  The diagnosis was degenerated disc at L5-S1 and degenerative arthritis in the facet joints.  It was noted that the Veteran's disability prevented exercise, sports and recreation, had severe effects on traveling, and had moderate effects on chores, shopping, feeding, bathing, dressing, toileting and grooming.  

In February 2011, the Veteran was afforded a VA examination of his peripheral nerves.  At that time, the Veteran complained of continuous moderate low back pain with bilateral leg pain, left greater than right, sometimes going all the way to the heel and toes with burning sensation the first and second toes and a limp.  He also reported subjective complaints of fatigue, decreased motion, stiffness, weakness, and spasms.  His symptoms are aggravated by walking and bending and helped by putting a pillow between his knees.  He reported that he can walk about a mile once a week and occasionally uses a cane.  He reported occasional flare-ups lasting two to four days, usually when he tries to move something heavy or if he trips and falls.  He had three in the last year.

On sensory examination, the Veteran had a slight decrease in light touch sensitivity in the right great toe relative to the left.  However, sensation was otherwise intact in the lower extremities.  There was no paralysis, edema, discoloration of the lower extremities, or hair loss over lower extremities.  There was no weakness of foot eversion, inversion, dorsiflexion, or plantar flexion.  Posture and gait were normal.  The Veteran had no abnormal spinal curvature or ankylosis.  Deep tendon reflexes and motor strength were intact.  Forward flexion of the thoracolumbar spine was from 0 to 45 degrees, extension was from 0 to 0 degrees, left lateral flexion was from 0 to 30 degrees, left lateral rotation was from 0 to 10 degrees, right lateral flexion was from 0 to 30 degrees, and right lateral rotation was from 0 to 10 degrees.  There was objective evidence of painful motion and additional limitation of motion following repetitive testing.  Electrodiagnostic test results were consistent with old bilateral nerve root irritation at the L5-S1 level, but there was no evidence of radiculopathy, generalized peripheral neuropathy, or localized entrapment.  

The Veteran was also afforded a VA examination of his lumbar spine in June 2012. On examination, the Veteran had guarding or muscle spasm of the thoracolumbar spine severe enough to result in abnormal spinal contour.  The Veteran had full muscle strength in the lower extremities and no muscle atrophy.  Deep tendon reflexes in the knees were normal bilaterally, but hypoactive bilaterally in the ankles.  Straight leg raising test was negative.  The Veteran was noted to have moderate radiculopathy bilaterally involving the sciatic nerve root.  Forward flexion was to 35 degree, extension was to 15 degrees, right and left lateral flexion were to 10 degrees, and right and left lateral rotation were to 20 degrees.  There was objective evidence of pain at the end range of motion, but no additional limitation of motion following repetitive testing.  The examiner indicated that the Veteran has intervertebral disc syndrome with incapacitating episodes of at least six weeks duration over the last year.  He also noted that while the Veteran's neurological complaints are subjective and not demonstrable objectively, they are consistent with the type of complaints made by patients with disc disease and as such his complaints are likely related to his low back disability.

The Veteran's degenerative joint disease of the lumbar spine is now assigned a 40 percent evaluation under Diagnostic Code 5243 prior to March 17, 2008.

In order to establish a rating higher than 40 percent under the General Rating Formula for Diseases and Injuries of the Spine, the medical evidence would need to show unfavorable ankylosis of the entire thoracolumbar spine as is required for a 50 percent evaluation, or unfavorable ankylosis of the entire spine as is required for a 100 percent evaluation.  38 C.F.R. § 4.71a.  The Board concludes that the criteria for a higher rating from March 17, 2008 onward have not been met on this basis.  In this instance, it was specifically noted at both the March 2008 and November 2009 examinations that there was no thoracolumbar spine ankylosis.  Furthermore, at all of his examinations, he had range of motion of the thoracolumbar spine.  As the evidence fails to show unfavorable ankylosis, the Board finds that the Veteran has not met the criteria for an evaluation in excess of 40 percent under the General Rating Formula for Disease and Injuries of the Spine.

As previously noted, a higher rating of 60 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes requires evidence of incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2009).  Here, prior to June 13, 2012, there is no indication in the evidence of record that the Veteran has ever been prescribed bed rest by a physician for his lumbar spine disability. 

During the course of the June 2012 VA examination, it was reported that the Veteran had at least six weeks of incapacitating episodes each year.  The Veteran received physical therapy in 2011 and a June 2012 VA treatment note shows that the Veteran was prescribed traction and a TENS unit.  Therefore, the examiner's finding  appears to squarely support the criteria for a 60 percent rating.  A 60 percent rating is assigned as of the June 13, 2012 VA examination. There is no evidence of unfavorable ankylosis; thus, a rating higher than 60 percent is not warranted. 

The Board does note that while this matter was on appeal, the Veteran was granted entitlement to service connection for radiculopathy of both the left and right lower extremities.  The Veteran has not challenged the initial disability rating assigned.  Accordingly, the Board finds that further discussion of the Veteran's neurological symptoms is not required.

Lastly, the Board has considered the rule for staged ratings and has rated the Veteran accordingly.  Fenderson, supra; Hart, supra. 

In light of the foregoing, the Board concludes that a higher rating in excess of 40 percent for degenerative joint disease of lumbar spine from March 17, 2008 to June 12, 2012 is not warranted.  However, as of June 13, 2012, no more than a 60 percent rating is warranted. 

Extraschedular Evaluations

The Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, it does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The rating schedule duly considers pain, limitation of motion, and incapacitating episodes which are among the Veteran's symptoms.  The available schedular evaluations for the service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is not required.  See Thun, supra.  

Earlier Effective Date

The Veteran is also seeking entitlement to earlier effective date for the grant of entitlement to service connection for bilateral radiculopathy.

The effective date of a grant of service connection is governed by 38 U.S.C.A. § 5110 as implemented by 38 C.F.R. § 3.400. 38 U.S.C.A. § 5110(a) states, "unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(b)(1) states that "the effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefore is received within one year from such date of discharge or release." 

The regulation implementing 38 U.S.C.A. § 5110 provides that the effective date of an evaluation and award of compensation based on direct service connection shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from active service; otherwise it shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(i)(2) (2013).

In the interests of brevity, the Board will not repeat in full the history of the Veteran's lumbar spine disability, including his radicular symptoms, which have been detailed above in the Increased Ratings section.  This history is incorporated by reference herein.  

Bilateral Radiculopathy

The Veteran is seeking entitlement to an effective date earlier than June 13, 2012 for the grant of entitlement to service connection for radiculopathy of the bilateral lower extremities.  In a January 2014 brief, the Veteran's representative argues that in May 2004,VA received records from the Social Security Administration (SSA) in connection with the Veteran's claim for entitlement to service connection for a low back disability which showed the Veteran had received a diagnosis of "lumbar radiculopathy in October 1998.  He therefore argues that VA was accordingly on notice that the Veteran experience radicular symptoms, that receipt of such should have been construed as a claim, and that entitlement to service connection for bilateral lumbar radiculopathy should be granted effective May 27, 2004, the date the Veteran's SSA records were received.  

As noted above, for service connection claims, the effective date is either the date of the Veteran's claim or the date entitlement arose, whichever is later.  In this case, the Board is unable to find any evidence that the Veteran filed a separate claim for radiculopathy of the lower extremities.  Rather, the RO granted entitlement to lumbar radiculopathy of the left and right lower extremities in July 2012 secondary to the Veteran's service connected degenerative disc disease of the lumbar spine.  The Veteran filed an informal claim for service connection for a low back disability in April 2001.  To the extent that the Veteran's claim for a lumbar spine disability can be said to have encompassed a claim for secondary radicular symptoms, the date the Veteran's "claim" for radiculopathy was received was April 24, 2001.  At issue is whether the date entitlement to service connection arose is later than this date.  The Board finds that it is.  

Although the Board acknowledges that the Veteran complained of symptoms such as radiating pain and numbness in the lower extremities throughout the period on appeal, there is little objective evidence of  chronic symptoms compatible with lumbar radiculopathy or other neurologic disorder.  

Importantly, the Board notes that a February 2002 SSA examination specifically found no evidence of radiculopathy.  April 2003 and March 2007 VA examinations are negative for any diagnosis of radiculopathy.  At a February 2011 VA peripheral nerve examination, electrodiagnostic test results were consistent with old bilateral nerve root irritation at the L5-S1 level, but there was no evidence of radiculopathy, generalized peripheral neuropathy, or localized entrapment.  It was not until a June 2012 VA examination that the Veteran was diagnosed with bilateral sciatic neuropathy secondary to his service connection lumbar degenerative disc disease.  Ultimately, the Board gives greater weight to the objective findings and medical evidence in determining when entitlement to service connection for radiculopathy arose rather than any lay assertions regarding date of onset.  In light of this evidence, the Board finds that entitlement to service connection for bilateral radiculopathy of the lower extremities did not arise until June 13, 2012, a later date than the date of the Veteran's April 2001 "claim."  Accordingly, entitlement to an effective date earlier than June 13, 2012 for the grant of service connection for bilateral radiculopathy of the lower extremities is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in August 2002, January 2003, March 2003, January 2005, March 2007, and June 2008 letters.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, SSA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to an initial disability evaluation of no more than 40 percent for degenerative disc disease of the lumbar spine from April 24, 2001 to March 17, 2008 is granted.

Entitlement to a disability evaluation in excess of 40 percent disabling for degenerative disc disease of the lumbar spine from March 18, 2008 to June 12, 2012, onward is denied.

Entitlement to a disability evaluation of 60 percent for degenerative disc disease of the lumbar spine as of June 13, 2012 is granted.

Entitlement to an effective date earlier than June 13, 2012 for a grant of service connection for bilateral radiculopathy of the lower extremities is denied. 


REMAND

The Veteran is also seeking entitlement to an effective date of a grant of TDIU earlier than June 13, 2012.  In his January 2104 brief, the Veteran's representative has argued that the Veteran has been unable to find or maintain substantially gainful employment for the entire period on appeal-that is since April 24, 2001.  

In light of the record, the Board finds that a retrospective medical opinion addressing the level of occupational impairment from his service-connected disabilities, for the period prior to June 13, 2012, is necessary to determine the appropriate effective date for the grant of the TDIU. See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).

Accordingly, the case is REMANDED for the following action:

1. Obtain a retrospective medical opinion on the impact of the Veteran's service-connected disabilities on his employability prior to June 13, 2012.  The examiner should also opine as to the extent of functional impairment caused by his service-connected psychiatric disorder, low back disability and radiculopathy of the lower extremities either alone or in the aggregate, from April 24, 2001, to June 12, 2012.  All findings, along with a fully articulated medical rationale for all opinions expressed should be set forth in the examination report. Please note that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. See Jones v. Shinseki, 23 Vet. App. 382 (2010). If you are unable to offer an opinion, it is essential that you provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge. 

2. Then readjudicate the Veteran's claim.  If any benefit sought remains denied the Veteran should be issued a supplemental statement of the case (SSOC) that addresses actions taken since the issuance of the last SSOC and given the opportunity to respond. The case should then be returned to the Board, if in order.

 The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

 This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).

____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


